Citation Nr: 1538939	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1989 to January 1988 and from May 2010 to April 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was scheduled to appear for a personal hearing to present testimony in support of his case in August 2014, however, he canceled his request for a hearing in writing before it took place.  He has not asked that it be rescheduled, and his request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable rating for his left ear hearing loss.  Right ear hearing loss is not service-connected and not currently under review.

The Veteran was last examined in March 2012.  Since then, he has asserted that his hearing loss has increased.  He has also submitted a May 2014 audiogram conducted by the Department of Defense (DOD) that shows that his puretone thresholds have increased.  Unfortunately, it does not appear that a word recognition test was conducted, which is required for calculating the level of hearing acuity.  See 38 C.F.R. § 4.85 (2015).  Accordingly, he should be given an updated examination that also addresses the findings on the DOD audiogram.

Further, the Veteran alleges physical pain as a result of his hearing loss.  An appropriate physician must address this additional symptom.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, to include all post-service audiograms (hearing tests), and make arrangements to obtain all records not already associated with the claims file.

2.  Schedule the Veteran for an appropriate examination for a report of the current severity of his hearing loss.  The examiner is asked to conduct a complete examination along with all required testing.

The examiner is asked to review the May 2014 DOD audiogram, and to discuss whether the findings at that time are consistent with the findings taken at the examination, or show that his symptoms have increased or decreased since that time.

The examiner is asked to investigate the Veteran's complaints of physical pain and "fullness" of the ears, and to provide an opinion addressing whether this symptom is as likely as not (50 percent or greater probability) related to his hearing loss.  If additional consultation is required to address this symptom, make the appropriate recommendation in the examination report.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




